Citation Nr: 0327718	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left eye.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.


REMAND

The Board notes that the veteran recently submitted 
additional evidence in support of his claim, consisting of 
treatment records dated from April 1978 to February 2003.  
Although some of the evidence appears to be duplicative of 
evidence previously considered, some of the evidence, which 
relates to the issue on appeal, has not been considered by 
the RO in its review of this claim.  The record does not 
reflect that the additional evidence has been considered by 
the RO, or that waiver of such consideration has been 
submitted.  Therefore, this matter will be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case (SSOC), in the absence of a waiver of such review.  See 
38 C.F.R. § 20.1304 (2003).  

It is the opinion of the Board that a contemporaneous and 
thorough examination would be of assistance in clarifying the 
nature of the veteran's left eye disability and would be 
instructive with regard to the appropriate disposition of the 
issue under appellate consideration.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Additionally, the Board notes that a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent. 

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain copies 
of any more recent VA and private medical 
records pertaining to treatment he received 
for his left eye disability, which have not 
been associated with the claims folder.

3.  After associating with the claims folder 
all available records received pursuant to 
the above-requested development, the veteran 
should be afforded a VA eye examination to 
determine the nature, extent and etiology of 
any left eye disability found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews the 
evidence in the claims folder, and 
acknowledges such review in the examination 
report.  All necessary tests and specialized 
studies should be conducted.  The examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not that any left 
eye disability found to be present is related 
to the veteran's period of military service, 
to specifically include as a residual of the 
foreign body for which the veteran was 
treated in January 1972.  In offering this 
assessment, the examiner must set forth the 
complete rationale underlying any conclusions 
drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record.

4.  The RO should thereafter readjudicate the 
issue on appeal, to include consideration of 
all additional evidence received since the 
statement of the case.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




